            Case 1:19-cr-00552-GHW Document 37 Filed 06/10/20 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/10/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :   1: 19-cr-00552-GHW
                                                              :
 EDWARD SHIN,                                                 :          ORDER
                                                              :
                                             Defendant. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

       A hearing is scheduled to take place in this case on July 31, 2020. The Court requests that

counsel for the defendant confer with him regarding his willingness to consent to conduct the

conference by remote means, such as by Skype video-conference. The Court requests that counsel

for the defendant submit a letter to the Court no later than June 19, 2020 stating whether the

defendant is willing to consent to conduct the proceeding by remote means. If he is willing todo so,

the Court requests that the defendant submit a written consent to proceed remotely in the form

currently in use in the Southern District of New York, with any modifications that the defendant

believes to be appropriate, no later than June 22, 2020. The Court will circulate access information

for the conference after it receives a response from the defendant regarding his willingness to

proceed by remote means.

       SO ORDERED.

Dated: June 10, 2020
                                                       __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge
